Citation Nr: 9915332	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-34 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1966.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal of an October 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
cause of the veteran's death due to radiation exposure.  
Although service connection for cause of the veteran's death 
had been denied in prior final decisions, the RO adjudicated 
the claim on a de novo basis, in accordance with the order of 
the United States District Court for the Northern District of 
California, in National Association of Radiation Survivors v. 
Derwinski, No. C-83-1861-MHP (N.D. Cal.). 

When this case was before the Board in June 1996, it was 
remanded for further development.  The requested development 
has been completed; the case was returned to the Board in 
March 1999.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appellant's claim for service connection 
for the cause of the veteran's death due to exposure to 
ionizing radiation has been obtained.

2.  The veteran died in April 1977 as a result of colon 
cancer.

3.  At the time of the veteran's death, service connection 
was in effect for no disability.

4.  The fatal colon cancer was not etiologically related to 
the veteran's exposure to radiation during service.


CONCLUSION OF LAW

Disability due to service exposure to ionizing radiation did 
not cause or contribute substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§  1110, 1131, 1112(c), 
1310, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.309, 
3.311, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, widow of the veteran, contends that the 
veteran's death from carcinoma of the colon was the result of 
his exposure to ionizing radiation from atomic testing in 
service.  The appellant's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Additionally, the facts 
relevant to the issue on appeal have been properly developed 
and the statutory obligation of VA to assist the appellant in 
the development of her claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).  

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  To establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a potentially radiogenic disease, such 
as cancer of the colon; and (3) the colon cancer first 
becomes manifest five years or more after exposure, the claim 
will be referred to the Under Secretary for Benefits (USB) 
for further consideration.  The USB is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health; 
if, after this consideration, the USB determines that there 
is no reasonable possibility that the veteran's disease 
resulted from radiation exposure in service, the USB shall so 
inform the RO in writing, setting forth the rationale for 
this conclusion.  38 C.F.R. § 3.311 (1998).

According to the death certificate, the veteran died in April 
1977, at the age of 52, from carcinoma of the colon.  At the 
time of his death, the veteran was not service connected for 
any disability.  The record reflects and the appellant does 
not dispute that the veteran's fatal colon cancer was 
initially manifested a number of years after his discharge 
from service.

It was noted on the veteran's discharge medical history 
report in June 1966 that the veteran had worked at an atomic 
test facility in Nevada, that he had retrieved clothing 
samples that were "classed" as hot, and that he had had no 
reaction from entering a hot area.

VA hospital records reveal that the veteran was admitted in 
February 1977 with a one month history of difficulty 
swallowing and right back pain with radiation to the abdomen.  
It was determined that he had carcinoma of the colon with 
metastasis to the liver.  He was discharge from the hospital 
in early April 1977 and died later that month.

According to an April 1978 Personnel Radiation Exposure 
History for the veteran, no specific radiation exposure was 
recorded.

Received by VA in January 1987 were "History of Battalion 
Combat Teams ABLE and BAKER During Shot ANNIE of Operation 
UPSHOT-KNOTHOLE" and "Review of Methods Used to Assign 
Radiation Doses to Service Personnel at Nuclear Weapons 
Tests."

According to a January 1987 letter from the Department of the 
Army United States Army and Joint Services Environmental 
Support Group, the veteran had been assigned to the 6020th 
Area Service Unit during Operation UPSHOT-KNOTHOLE.  Although 
there was no record of radiation exposure for the veteran, it 
was noted that a scientific dose reconstruction entitled 
Analysis of Radiation Exposure for Maneuver Units, Exercise 
Desert Rock V, Operation UPSHOT-KNOTHOLE (DNA-TR-84-303) 
indicates that the veteran would have received probable doses 
of 0.81 rem gamma and 0.018 rem neutron from his activities 
at Shot ANNIE, with the doses ranging from possible highs of 
1.12 rem gamma and 0.035 rem neutron to possible lows of 0.65 
rem gamma and 0.007 rem neutron.  Preliminary research 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem to the bone.

In a March 1987 radiation review under 38 C.F.R. § 3.311, the 
Director of the VA Compensation and Pension Service concluded 
that there was no reasonable possibility that the veteran's 
cancer of the colon with metastasis to the liver resulted 
from radiation exposure in service.

Added to the file in May 1998 was a Fact Sheet from the 
Defense Nuclear Agency on Operation UPSHOT-KNOTHOLE, and a 
report from the Defense Special Weapons Agency (DSWA) 
providing updated information concerning the veteran's 
radiation exposure during Operation UPSHOT-KNOTHOLE.  DSWA 
reported that it had been calculated that the veteran's total 
external exposure during Shots ANNIE and BADGER was probably 
0.9 rem gamma with an upper bound of 1.2 rem gamma and that 
the total committed dose equivalent to the veteran's colon 
was less than 0.01 rem. 

According to a December 1998 report from the VA Chief Public 
Health and Environmental Hazards Officer (CPHEHO), it had 
been calculated that exposure to 31.49 rads or less at age 29 
provided a 99 percent credibility that there was no 
reasonable possibility that it was as likely as not that the 
veteran's colon cancer was related to exposure to ionizing 
radiation (CIRRPC Science Panel Report Number 6, 1988, page 
29).  It was also reported that information in Health Effects 
of Exposure to Low levels of Ionizing Radiation (BEIR V), 
1990, pages 301 to 303, generally supported this value.  It 
was further noted that, among Japanese A-bomb survivors, no 
excess of colon cancer was evident at doses below about 100 
rads and risks increased only after intense irradiation.  
Medical Effects of Ionizing Radiation, 2nd edition, 1995, 
pages 177-180, by Mettler and Upton, was cited for the 
conclusion that there is a lack of consistent association 
between low level radiation exposure and increased risk for 
colon cancer.  In light of the above evidence, it was 
concluded by the CPHEHO that it was unlikely that the 
veteran's colon cancer could be attributed to exposure to 
ionizing radiation in service.

Based on the above noted December 1998 opinion, and review of 
the evidence in its entirety, it was concluded by the 
Director of the Compensation and Pension Service, in a 
December 1998 statement that there was no reasonable 
possibility that the veteran's colon cancer was the result of 
his exposure to ionizing radiation in service.
The Board notes that colon cancer is not a disease subject to 
presumptive service connection on a radiation basis.  See 
38 C.F.R. § 3.309(d).  The record reflects that the 
development required under § 3.311 has been completed.  The 
medical evidence addressing whether the veteran's colon 
cancer was caused by his exposure to radiation in service is 
limited to the December 1998 statement of the CPHEHO.  This 
statement is clearly against the appellant's claim.  The 
Board notes that the CPHEHO considered the pertinent facts in 
this case and properly supported her conclusion.  Therefore, 
the Board must conclude that the preponderance of the 
evidence is against the appellant's claim.


ORDER

Service connection for cause of the veteran's death due to 
exposure to ionizing radiation is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

